983 So. 2d 1244 (2008)
Gary BAUDER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-84.
District Court of Appeal of Florida, Third District.
June 25, 2008.
Bennett H. Brummer, Public Defender, and Gwendolyn Powell Braswell, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lisa A. Davis, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and SHEPHERD and LAGOA, JJ.
PER CURIAM.
Bauder appeals from a final order of probation revocation and sentence designating him a sexual offender. Because the State concedes that Bauder does not qualify for sexual offender designation under section 943.0435(1)(a)1.a.-b., Florida Statutes (2006), we reverse the sentence and remand for the trial court to strike the sexual offender designation from the written sentencing order. Bauder's presence is not required for this ministerial function. See Hinson v. State, 967 So. 2d 424 (Fla. 1st DCA 2007).
Reversed and remanded for resentencing.